 Case 8:19-cv-01773-JSM-JSS Document 9 Filed 08/13/19 Page 1 of 1 PageID 25


                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

GHASSAN SHAHIN and JAROSLAVA
SHAHIN,

       Plaintiffs,

v.                                                       Case No: 8:19-cv-1773-JSM-JSS

ALLY FINANCIAL, INC.,

       Defendant.


                                          ORDER

       THIS CAUSE comes before the Court on the Joint Motion to Dismiss and Submit

Case to Arbitration (Dkt. 8). Upon review and consideration, it is therefore

       ORDERED AND ADJUDGED that:

       1.     The Joint Motion to Dismiss and Submit Case to Arbitration (Dkt. 8) is

              GRANTED.

       2.     The case is referred to arbitration.

       3.     The Clerk is directed to stay these proceedings and administratively close

              this case.

       DONE and ORDERED in Tampa, Florida, this 13th day of August, 2019.




Copies furnished to:
Counsel/Parties of Record
